Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on August 31, 2020.
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al (U.S. Pub. No. 2018/0285461).

With respect to claims 1, 11 and 17, Smith et al teaches 
identifying at least one first attribute spectrum corresponding to at least one specimen of interest to a user, wherein individual first attribute spectrums define first values for one or more attributes in association with individual specimens of interest ([0006]   automatically provide users with a diverse spectrum of opinions relating to a particular topic of interest, [0042] particular attributes connecting particular user); 
generating, based on the at least one first attribute spectrum, an attribute preference model in association with the user ([0024] system may utilize machine-learning, clustering, and/or classification algorithms to build a computer model for identifying topics. For example, a supervised classification, [0038] user may provide his or her name, profile picture, contact information, birth date, sex, marital status, family status, employment, education background, preferences, interests, or other demographic information); 
determining a candidate category from a plurality of item categories defined within item category data ([0031] clustering analysis may be used to categorize a collection of content, with each cluster of content being related to a particular topic. In particular embodiments, metadata associated with the content may be tags selected by users of a social-networking system (e.g., hashtags indicating that the content relates to Candidate 3's political opinion and/or the issue of gun control).the entity associated with the content may be a candidate for a political office and the topic of the content may be a political issue category (e.g., gun control, foreign policy, etc.), and the content may be related to an opinion of the candidate on the political issue category. the selected entities may be candidates for the political office, and one of the selected contents relates to an opinion of one of the candidates on the political issue category); 
determining at least one second attribute spectrum corresponding to the candidate category, wherein individual second attribute spectrums define second values for the one or more attributes in association with individual items that are included within the candidate category ([0031] system may determine that all candidates for the political office in an election consist of the candidate (the entity associated with the content) and the other selected candidates. In particular embodiments, the system may determine that opinions of all the candidates on the political issue category); 
analyzing the at least one second attribute spectrum based on the attribute preference model to designate a selected item from the candidate category ([0031] clustering analysis may be used to categorize a collection of content, with each cluster of content being related to a particular topic. In particular embodiments, metadata associated with the content may be tags selected by users of a social-networking system); and 
communicating attributes of the selected item to the user ([0036] FIG. 3, Links 350 may connect client system 330, social-networking system 360, and third-party system 370 to communication network 310 or to each other. This disclosure contemplates any suitable links 350).
 
With respect to claim 2, Smith et al teaches analyzing the at least one second attribute spectrum includes deploying the attribute preference model to rank individual second attribute spectrums, of the at least one second attribute spectrum, in accordance with correlative strengths to the individual first attribute spectrums that define the first values for the one or more attributes in association with the individual specimens of interest ([0006] provide users with a diverse spectrum of opinions relating to a particular topic of interest. In particular embodiments, diverse information may be provided for particular types of topics where diverse views may be desirable. For example, during a presidential election, if a user expresses interest in a newsfeed or article relating to a presidential candidate's position on gun control (or any other political issue), the user may be automatically presented with a listing of each candidate's position on gun control. The user is thus presented with a spectrum of opinions surrounding the topic of gun control from different angles).

With respect to claims 3 and 18, Smith et al teaches candidate item category is disparate from the at least one specimen of interest within the item category data ([0006] provide users with a diverse spectrum of opinions relating to a particular topic of interest.   diverse information may be provided for particular types of topics where diverse views may be desirable).

With respect to claim 4, Smith et al teaches determining that the candidate category is disparate from the at least one specimen of interest based on a relationship void between the least one candidate category and the at least one specimen of interest within the item category data ([0006] provide users with a diverse spectrum of opinions relating to a particular topic of interest. In particular embodiments, diverse information may be provided for particular types of topics where diverse views may be desirable).

With respect to claims 5 and 20, Smith et al teaches relationship void corresponds to a hierarchical relationship lacking, within the item category data, between the candidate item category and the at least one specimen of interest (([0031] system may determine that all candidates for the political office in an election consist of the candidate).

 With respect to claims 6 and 14, Smith et al teaches determining a plurality of attribute value distributions of the first values with respect to the at least one first attribute spectrum; and assigning weights to individual attributes, of the one or more attributes, based on the plurality of attribute value distributions ([0031] system may determine that all candidates for the political office in an election consist of the candidate).

With respect to claim 7, Smith et al teaches weights are inversely related to deviations of the plurality of attribute value distributions ([0031] system may determine that all candidates for the political office in an election consist of the candidate).

With respect to claim 8, Smith et al teaches craftmanship values that are indicative of a user-defined quality of design for the individual specimens of interest; complexity values that are indicative of a level of intricacy for the individual specimens of interest; scarcity values that are indicative of a limited availability for the individual specimens of interest; or demand values that are indicative of a market demand for the individual specimens of interest ([0036] FIG. 3, Links 350 may connect client system 330, social-networking system 360, and third-party system 370 to communication network 310 or to each other).

With respect to claim 9, Smith et al teaches analyzing the at least one second attribute spectrum includes scoring a plurality of individual items within the candidate item category based on the attribute preference model ([0042] particular attributes connecting particular user); 

With respect to claim 10, Smith et al teaches generating an item order to schedule a preemptive delivery of the selected item to a physical address that corresponds to the user ([0036] FIG. 3, Links 350 may connect client system 330, social-networking system 360, and third-party system 370 to communication network 310 or to each other).

With respect to claim 12, Smith et al teaches to analyze the item category data with respect to an interest profile that corresponds to the user to select the candidate category from the plurality of item categories ([0036] FIG. 3, Links 350 may connect client system 330, social-networking system 360, and third-party system 370 to communication network 310 or to each other).

With respect to claim 13, Smith et al teaches item categories includes a first item category and second item category that is disparate from the first item category ([0006] provide users with a diverse spectrum of opinions relating to a particular topic of interest).

With respect to claim 15, Smith et al teaches weights that are assigned to individual attributes are inversely related to the attribute value distributions for the individual attributes ([0006] provide users with a diverse spectrum of opinions relating to a particular topic of interest).

With respect to claim 16, Smith et al teaches to score the individual items based on the attribute preference model ([0006] provide users with a diverse spectrum of opinions relating to a particular topic of interest).

With respect to claim 19, Smith et al teaches weights that are inversely related to attribute value distributions associated with individual attributes of a plurality of attributes ([0042] particular attributes connecting particular user).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163